Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3, 8 – 11 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hade (US 2014/0280139 A1), and further in view of Wang (US 2017/0220606 A1).

As to claim 1, Hade teaches identifying, in portion of a file (paragraph [0024] figure 2 section 202 and paragraph [0075] [teaches a detector gets an entity from a table. It is noted that the entity is being interpreted as the portion of the file. In addition as described in paragraph [0075] it discloses the that the table may be for example of a NOSQL ]), a reference to a code-description table comprising a plurality of descriptors (paragraph [0020] and paragraph [0024] line 2 – 4 [paragraph [0020] teaches a schema less database table which has a plurality of data fields. It is noted that the schema less database table is being interpreted as the code-description table and the data fields are being interpreted as the descriptors. In addition paragraph [0024] line 2 – 4 teaches based on the received entity a set of properties within the entity are identified which makes reference to a particular data field]); 
creating a schema for the portion of the file, the schema comprising a 
schema element comprised of two or more of the plurality of descriptors (paragraph [0026] figure 2 section 206 [teaches creating a new entity type based on the entity. The creation of the new entity type is being interpreted as the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3]); 
Hade does not explicitly teach converting the file to a table according to the schema; and 
storing the table and schema in the one or more memory modules.
Wang teaches converting the file to a table according to the schema (paragraph [0028] lines 1 – 4 [paragraph [0028] lines 1 – 4 discloses database manager transforming the data to a unified model. In addition paragraph [0034] lines 7 – 9 discloses based on the entity property different  transformation behavior are identified which include a relational schema (it is noted as described in paragraph [0032] a relational schema are considered tables)]); and 
storing the table and schema in the one or more memory modules (paragraph [0034] [discloses storing tables for entities based on the transformation information which has been established]).
Hade teaches provide viewer editor for schema-less data display for each entity type in the data. However, Hade does not explicitly discloses converting the file to a table according to the schema and storing the table and schema in the one or more memory modules. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hade by using the teaching of Wang transformation modules and storing entities of tables based on the identified entity data. A person of ordinary skill in the art would have been motivated to make this modification because as described in Hade discloses as described in paragraph [0026]  the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3. 

As to claim 2, this claims is rejected for the same reason as claim 1 above. In addition Hade teaches wherein the schema element is an enumerated data type (paragraph [0032] [teaches detector using various data type in order to make a distinguish between the entity.  On possible property could be gender which has a constant value of either being male or female.  It is noted that that this entity is being interpreted as the element of the schema which is enumerated]).

As to claim 3, this claims is rejected for the same reason as claim 2 above. In addition Hade teaches wherein converting the file comprises removing at least a portion of the reference to the code-description table (paragraph [0075] [teaches removing properties that are not associated with the selected entity type]).

As to claim 8, Hade teaches receiving a portion of a file comprising a plurality of records (paragraph [0024] figure 2 section 202 and paragraph [0075] [teaches a detector gets an entity from a table. It is noted that the entity is being interpreted as the portion of the file. In addition as described in paragraph [0075] it discloses the that the table may be for example of a NOSQL ]), detecting a reference in one of the records to a code-description table (paragraph [0020] and paragraph [0024] line 2 – 4 [paragraph [0020] teaches a schema less database table which has a plurality of data fields. It is noted that the schema less database table is being interpreted as the code-description table and the data fields are being interpreted as the descriptors. In addition paragraph [0024] line 2 – 4 teaches based on the received entity a set of properties within the entity are identified which makes reference to a particular data field]);
defining a schema for the file based on the data types in at least one record of the plurality of records, comprising at least one schema element comprising at least two descriptors of the code-description table (paragraph [0026] figure 2 section 206 [teaches creating a new entity type based on the entity. The creation of the new entity type is being interpreted as the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3]); and 
Hade does not explicitly teach storing data from the file and the schema in the one or more memory devices.
Wang teaches storing the table and schema in the one or more memory modules (paragraph [0034] [discloses storing tables for entities based on the transformation information which has been established]).
Hade teaches provide viewer editor for schema-less data display for each entity type in the data. However, Hade does not explicitly discloses converting the file to a table according to the schema and storing the table and schema in the one or more memory modules. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hade by using the teaching of Wang transformation modules and storing entities of tables based on the identified entity data. A person of ordinary skill in the art would have been motivated to make this modification because as described in Hade discloses as described in paragraph [0026]  the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3. 

As to claim 9, this claims is rejected for the same reason as claim 8 above. In addition Hade teaches wherein converting the file comprises removing at least a portion of the reference to the code-description table (paragraph [0075] [teaches removing properties that are not associated with the selected entity type]).

As to claim 10, this claims is rejected for the same reason as claim 9 above. In addition Hade teaches wherein the schema element is an enumerated data type (paragraph [0032] [teaches detector using various data type in order to make a distinguish between the entity.  On possible property could be gender which has a constant value of either being male or female.  It is noted that that this entity is being interpreted as the element of the schema which is enumerated]).

As to claim 11, this claims is rejected for the same reason as claim 10 above. In addition Hade does not explicitly teach wherein storing data from the file comprises defining a data table based on the plurality of records and the schema.
Wang teaches wherein storing data from the file comprises defining a data table based on the plurality of records and the schema (paragraph [0046] and paragraph [0065] [paragraph [0046] discloses schema analyzer which reads a sequential number of records which are stored in a database. In addition paragraph [0065] discloses writing identified of data schema based on records which it has been read.])
The motivation for combining Hade as modified with Wang are the same as set forth above with respect to claim 8.

As to claim 17, this claims is rejected for the same reason as claim 8 above. In addition Hade does not explicitly teach wherein the method further comprises identifying a type of one of the plurality records of as one of hierarchy, repeated, and optional.
Wang teaches wherein the method further comprises identifying a type of one of the plurality records of as one of hierarchy, repeated, and optional. (paragraph [0046] and paragraph [0048] [paragraph [0046] discloses schema analyzer which reads a sequential number of records which are stored in a database. In addition paragraph [0048] discloses the schema analyzer indication file data in a hierarchy level (it is noted that the file data is the same information that is being stored in the record)])

As to claim 18, Hade teaches 24defining a schema means based on the field hierarchy, the schema comprising a schema element describing a portion of the code-description table comprising a plurality of descriptors (paragraph [0026] figure 2 section 206 [teaches creating a new entity type based on the entity. The creation of the new entity type is being interpreted as the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3]); and 
defining a data table based on the schema means and the file (paragraph [0024] figure 2 section 202 and paragraph [0075]  [teaches a detector gets an entity from a table. It is noted that the entity is being interpreted as the portion of the file. In addition as described in paragraph [0075] it discloses the that the table may be for example of a NOSQL ]),
Hade does not explicitly teach detecting field hierarchy of a file and a reference to a code- description table; Docket No: WESD/0486US (WDA-5240-US) 
Wang teaches detecting field hierarchy of a file (paragraph [0046] and paragraph [0048] [paragraph [0046] discloses schema analyzer which reads a sequential number of records which are stored in a database. In addition paragraph [0048] discloses the schema analyzer indication file data in a hierarchy level (it is noted that the file data is the same information that is being stored in the record)]); Docket No: WESD/0486US (WDA-5240-US)and a reference to a code- description table (paragraph [0020] [discloses schema analyzer which retrieved data samples from  a schema-less database]) 
Hade teaches provide viewer editor for schema-less data display for each entity type in the data. However, Hade does not explicitly discloses converting the file to a table according to the schema and storing the table and schema in the one or more memory modules. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hade by using the teaching of Wang transformation modules and storing entities of tables based on the identified entity data. A person of ordinary skill in the art would have been motivated to make this modification because as described in Hade discloses as described in paragraph [0026]  the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3. 


As to claim 19, this claims is rejected for the same reason as claim 18 above. In addition Hade teaches wherein the schema element comprises a list of at least two of the plurality of descriptors of the code-description table (paragraph [0075] [teaches removing properties that are not associated with the selected entity type]).

As to claim 20, this claims is rejected for the same reason as claim 19 above. In addition Hade teaches wherein the schema element is an enumerated data type (paragraph [0032] [teaches detector using various data type in order to make a distinguish between the entity.  On possible property could be gender which has a constant value of either being male or female.  It is noted that that this entity is being interpreted as the element of the schema which is enumerated]).

Claim(s) 4 – 7, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hade and Wang as applied to claims above, and further in view of Liu (US 2016/0321375 A1).

As to claim 4, this claims is rejected for the same reason as claim 3 above. In addition Hade as modified does not explicitly teach identifying a mismatched field, comprising a field of the file that is not matched to the schema element or a second schema element
Liu teaches identifying a mismatched field, comprising a field of the file that is not matched to the schema element or a second schema element (paragraph [0088] [discloses determine that a data type specified does not match the data type of the value. It is noted that when a type does not match is being interpreted as the mismatched field])
Hade teaches provide viewer editor for schema-less data display for each entity type in the data. However, Hade does not explicitly discloses identifying a mismatched field, comprising a field of the file that is not matched to the schema element or a second schema element. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hade by using the teaching of Liu determination of field. A person of ordinary skill in the art would have been motivated to make this modification because as described in Hade discloses as described in paragraph [0026] the creation of a schema having a plurality of columns based on the identified data type from the detector (figure 2 section 206). In addition, paragraph [0027] – [0028] which teaches a modification being done based on the identified entity and modification being done as showed in figure 3. 

As to claim 5, this claims is rejected for the same reason as claim 4 above. In addition Hade as modified does not explicitly teach wherein the mismatched field comprises one of a new field type, a changed field type, and a missing field type.
Liu teaches wherein the mismatched field comprises one of a new field type (paragraph [0094] lines 2 – 3 [discloses adding a new descriptor node being added int eh even of a string value being unknown]), a changed field type (paragraph [0094] lines 3 – 4 [discloses changing the datatype setting to a string]), and a missing field type (figure 3 section 315 [as showed displays missing field information]). 
The motivation for combining Hade as modified with Liu are the same as set forth above with respect to claim 4.

As to claim 6, this claims is rejected for the same reason as claim 4 above. In addition Hade as modified does not explicitly teach wherein the schema is updated to an updated schema based on the mismatched field type.
Liu teaches wherein the schema is updated to an updated schema based on the mismatched field type (paragraph [0088] and paragraph [0090] [ paragraph [0088] discloses determine that a data type specified does not match the data type of the value. It is noted that when a type does not match is being interpreted as the mismatched field. Paragraph [0090] discloses for each descriptor node, the corresponding row in data is updated to reflect changes to the descriptor node. It is noted that the update which is reflected in the descriptor node in being interpreted as the updated schema based on the mismatched filed]). 
The motivation for combining Hade as modified with Liu are the same as set forth above with respect to claim 4.

As to claim 7, this claims is rejected for the same reason as claim 6 above. In addition Hade as modified teaches wherein previously converted portions of the file are converted based on the updated schema (wang paragraph [0034] lines 1 – 4 [discloses transforming model of the inferred schema based on the modeler which uses identified entities and entity properties of the mode. It is noted that eh inferred schema is being interpreted as the updated schema]);

As to claim 13, this claims is rejected for the same reason as claim 11 above. In addition Hade as modified does not explicitly teach wherein the method further comprises detecting a field mismatch comprising one of detecting a new field not present in the schema, a change of data type, or a missing field.
Liu teaches wherein the method further comprises detecting a field mismatch comprising one of detecting a new field not present in the schema, a change of data type, or a missing field. (paragraph [0088] [discloses determine that a data type specified does not match the data type of the value. It is noted that when a type does not match is being interpreted as the mismatched field])
The motivation for combining Hade as modified with Liu are the same as set forth above with respect to claim 4.

As to claim 14, this claims is rejected for the same reason as claim 13 above. In addition Hade as modified does not explicitly teach wherein the method further comprises generating a new schema by updating the schema based on the field mismatch, wherein updating the schema comprises one of: updating the schema to include the new field; updating the data type; and updating the schema change a field designation to one of required and optional.  
Liu teaches wherein the method further comprises generating a new schema by updating the schema based on the field mismatch, wherein updating the schema comprises one of: updating the schema to include the new field; updating the data type; and updating the schema change a field designation to one of required and optional (paragraph [0088] and paragraph [0090] [ paragraph [0088] discloses determine that a data type specified does not match the data type of the value. It is noted that when a type does not match is being interpreted as the mismatched field. Paragraph [0090] discloses for each descriptor node, the corresponding row in data is updated to reflect changes to the descriptor node. It is noted that the update which is reflected in the descriptor node in being interpreted as the updated schema based on the mismatched filed]). 
The motivation for combining Hade as modified with Liu are the same as set forth above with respect to claim 4.

As to claim 16, this claims is rejected for the same reason as claim 14 above. In addition Hade as modified teaches wherein the method further comprises converting additional data from the file to the data table, based on the new schema. (wang paragraph [0034] lines 1 – 4 [discloses transforming model of the inferred schema based on the modeler which uses identified entities and entity properties of the mode. It is noted that eh inferred schema is being interpreted as the updated schema]);

Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hade and Wang as applied to claims above, and further in view of Bernhardy et al. (US 2018/0349463 A1).

As to claim 12, this claims is rejected for the same reason as claim 11 above. In addition Hade as modified does not explicitly teach wherein the method further comprises executing one of a query, a record insert, a record update, and a record deletion, on the data table.
Bernhardy et al. teaches wherein the method further comprises executing one of a query, a record insert, a record update (paragraph [0011] [discloses ingestion data which allows certain operation including inserts and update operation]), and a record deletion, on the data table (paragraph [0100] [discloses receiving a request to delete a record]). 
Hade teaches provide viewer editor for schema-less data display for each entity type in the data. However, Hade does not explicitly discloses wherein the method further comprises executing one of a query, a record insert, a record update, and a record deletion, on the data table. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hade by using the teaching of Bernhardy et al. query input. A person of ordinary skill in the art would have been motivated to make this modification because as described in Hade discloses as described in paragraph [0024] figure 2 section 202 teaches a detector gets an entity from a table. Thus it is implied that input can be received based on a selection from the user. 

As to claim 15, this claims is rejected for the same reason as claim 14 above. In addition Hade as modified does not explicitly teach wherein the method further comprises updating the data table based on the new schema.
Bernhardy et al. teaches wherein the method further comprises updating the data table based on the new schema (paragraph [0068] [discloses NoSQL object which includes attribute operation regarding (create table, create schema, insert, update, search). Where in the table can be updated based on the created schema]).
The motivation for combining Hade as modified with Bernhardy et al. are the same as set forth above with respect to claim 12.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

BORNEA et al. (US 2014/0012884 A1) Discloses schema-less dataset including a plurality of resources being received.

Bracholdt et al. (US 2020/0349130 A1) Discloses representation of a data model and components respectively. 

Takeuchi et al. (US 2011/0010402 A1) Discloses data driven process which include schema definition storage and storing of schema definition of a database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167